Citation Nr: 0906748	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement of an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1950 to 
September 1953 and from May 1954 to July 1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the above-referenced claim.  

A travel board hearing was held before the undersigned 
Veterans Law Judge in August 2008, at the RO.  A transcript 
of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's PTSD more closely approximates an occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as panic attacks, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991). 
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In the present case, the Veteran's service-connected PTSD is 
currently rated as 30 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Here, VA outpatient records dated from March 1999 to July 
2003 reflect the Veteran's treatment for symptoms associated 
with a mood disorder and anxiety.  A December 2000 mental 
health note shows that the Veteran reported ongoing 
irritability, difficulty with anger, and social isolation.  
His affect was noted to be tense and worried.  VA medical 
records dated in February 2001 show that the Veteran reported 
being socially reclusive except for visits from family 
members.  Additionally, he reported increased irritability 
and difficulty sleeping.  Insight and judgment were noted to 
be fair.  In March 2001, the Veteran reported a reduction in 
anxiety, anger, and irritability, which he attributed to his 
new part-time job.  His insight, judgment, and memory were 
noted to be fair, and his GAF score was 55.  The Veteran 
reported increased irritability towards his wife and 
grandchildren in August 2001, and similar reports were 
included in subsequent treatment records.  VA records from 
this overall time period are negative for any suicidal or 
homicidal ideations.  

VA outpatient treatment records dated from October 2004 to 
November 2004 reflect the Veteran's diagnosis and treatment 
of PTSD.  A VA treatment record dated in October 2004 shows 
that the Veteran was diagnosed with chronic PTSD and major 
depressive disorder.  His PTSD was characterized by night 
sweats, nightmares, anxiety, an increased startle reaction, 
depression, a distrust of authority, and unreasonable fears 
associated with his military experiences.  His insight was 
noted to be intact and his speech was coherent and relevant.  
His mood was described as depressed and his affect was 
congruent.  His GAF score was 35.  In November 2004 the 
Veteran reiterated the symptoms of his PTSD, described above, 
and reported that his symptoms occurred two or three times a 
week.      

The Veteran underwent a VA PTSD examination in May 2005.  The 
Veteran was noted to have an appropriate appearance, with a 
flattened affect.  He reported his PTSD symptoms as described 
above.  The Veteran reported a major change in social 
functioning since the development of his condition, and 
stated that he had few social supports outside of his 
immediate family; he described a persistent feeling of 
detachment or estrangement from others, spanning for over 
fifty years.  It was noted that the Veteran reported having 
persistent and recurrent thoughts and dreams of traumatic 
events.  The mental status examination revealed the Veteran 
to be a reliable historian.  Results indicated that 
communication and speech were within normal limits.  Panic 
attacks were absent, and no delusions or hallucinations were 
observed.  The Veteran's thought processes were found to be 
appropriate; his judgment was not impaired; and his memory 
was found to be within normal limits.  There were no suicidal 
or homicidal ideations present.  The results revealed a GAF 
score of 55.  

Based on the examination results, the Veteran was diagnosed 
with chronic PTSD in accordance to the DSM-IV and major 
depressive disorder.  Although some of the symptoms of these 
disorders overlapped, the examiner noted that each disorder 
could be delineated from each other.  His PTSD was manifested 
by:  recurrent recollection and nightmares of traumatic 
events, diminished participation in activities, feeling of 
detachment or estrangement from others; difficulty 
concentrating; and an exaggerated startle response.  The 
Veteran's symptoms were noted to cause distress or impairment 
in social, occupational, and other areas of functioning.  The 
examiner stated that the Veteran had difficulty establishing 
and maintaining effective work and social relationships 
because of his anxiety and depression, and that these 
conditions occasionally interfered in his performance of 
activities of daily living.  

In his notice of disagreement, received by the RO in 
September 2005, the Veteran reiterated his PTSD symptoms, to 
include crying spells.  He reported that his PTSD negatively 
affected his relationship with his family.  


The Veteran's additional VA outpatient treatment records 
dated from November 2005 to August 2008 show his continued 
treatment for symptoms associated with PTSD.  In November 
2005, he was noted to have increased anxiety and 
irritability, with much suppressed anger and tension.  In May 
2006, he reported crying periodically for no apparent reason.  
His PTSD symptoms were noted to have intensified in November 
2006, at which time the Veteran reported having nightmares 
three to four times a week and waking up three to four times 
nightly.  The examiner noted the Veteran to have few 
interests.  His affect, memory, orientation, and cognition 
were noted to be adequate.  His GAF was reported as 55.  In 
April 2007, he reported experiencing episodic dysphoria and 
the urge to cry; his symptoms were noted to adversely affect 
his family.  The Veteran's mood was described as depressed; 
his thought processes were noted to be clear and coherent; 
and there were no suicidal or homicidal ideations present.  
He was prescribed medication for his symptoms at that time.  
In August 2007, the Veteran reported experiencing his 
associated PTSD symptoms two to three times a week.  It was 
noted that same month that he continued to be quick-tempered 
and "difficult to live with."  Symptoms associated with his 
PTSD were also noted to be present in March 2008.    

In June 2008, the Veteran underwent a second VA PTSD 
examination.  His symptoms were reported as nervousness, 
panic attacks, and poor sleep, which were said to occur 
constantly.  He reported treating his condition with 
medication, with good results.  It was noted that the Veteran 
has been retired for the past eleven years.  The Veteran 
described having persistent and recurrent flashbacks and 
nightmares of traumatic events.  The mental status 
examination revealed that the Veteran had appropriate 
behavior, appearance, and hygiene.  Affect, mood, 
communication, and concentration were noted to be within 
normal limits.  It was noted that the Veteran had panic 
attacks approximately twice a week, which had only been 
alleviated "a little bit" with the use of medication.  
Thought processes were appropriate and the Veteran's judgment 
was not impaired.  Suicidal and homicidal ideations were both 
absent.  The Veteran's GAF score was reported as 52.  Based 
on the examination results, the Veteran's diagnosis of PTSD 
was continued.  The examiner noted the Veteran to have 
difficulty establishing and maintaining effective work/school 
and social relationships because of his need to avoid others.  
Additionally, it was noted that the Veteran had difficult 
maintaining an effective family role function because of his 
reclusive habits and fears of financial problems.  There was 
no difficulty noted with recreation or leisurely pursuits, 
physical health, understanding commands, or with performing 
activities of daily living.         

During the August 2008 hearing held at the RO, the Veteran 
testified as to how his current PTSD affects his personal 
relationships and social life.  He described how he usually 
isolates himself from others and how he does not participate 
in social activities.  According to the Veteran, his PTSD has 
negatively affected his relationship with his grandchildren, 
as he is constantly "mad at them over nothing."  He 
testified that he has increased irritability, which often 
causes conflicts with his wife.  

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  While the Veteran does not 
have all of the symptomatology consistent with a 50 percent 
disability rating, the Board finds that overall the Veteran's 
disability picture more nearly approximates that which allows 
for a 50 percent disability rating.  38 C.F.R. §§ 4.7, 4.21. 

Here, the evidence of record shows that the Veteran's PTSD 
has been manifested by numerous symptoms that more closely 
approximate the criteria for a 50 percent evaluation under 
Diagnostic Code 9411.  Specifically, the Veteran's own 
assertions, and the competent medical evidence, relay his 
difficulty establishing and maintaining effective social 
relationships.  His own testimony at the August 2008 hearing 
and the February 2001 to March 2008 VA outpatient treatment 
records reflect the Veteran's reports of social isolation, 
which has been characterized by only maintaining 
relationships with his immediate family, along with his 
increased irritability towards his family members.  It was 
noted in the both the May 2005 and the June 2008 VA PTSD 
examination reports that the Veteran had difficulty 
establishing and maintaining effective social relationships 
because of his condition.  

The evidence of record also reflects that the Veteran has 
consistently displayed disturbances of motivation, mood, and 
concentration.  VA records reflect his varying degrees of 
irritability, increased anger, decreased motivation, anxiety, 
panic attacks, episodic crying for no apparent reason, and 
depression.  It was noted in the May 2005 VA examination 
report that the Veteran had difficulty with concentration.  
The Board also notes that throughout the pendency of this 
appeal, the Veteran's GAF scores have ranged from 35 to 55, 
which is indicative of major to moderate symptoms or major to 
moderate difficulty in social and occupational functioning.  
The Board acknowledges that the evidence does not show 
disturbances of speech, difficulty understanding complex 
commands, or disturbances of thought processes or memory.  
However, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's social impairments more closely 
approximates the criteria for a 50 percent evaluation.   

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
Veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  The Veteran generally 
appears to be able to function independently and well on a 
daily basis.  While he certainly has difficulty in 
establishing and maintaining relationships, the evidence does 
not show that the veteran has an inability to establish and 
maintain relationships, as is required to meet the criteria 
for the assignment of a 70 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  As such, the medical 
evidence is not supportive for the assignment of a 70 percent 
disability rating.
In arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson, 12 Vet. App. at 125-26.  It is the 
Board's conclusion, however, that the Veteran's PTSD has 
never been more than 50 percent disabling since the time that 
the underlying claim for service connection was filed.  Thus, 
a "staged rating" is not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER
 
Entitlement to a 50 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


